Citation Nr: 9909637	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  96-48 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than May 19, 1995, 
for nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	Charles A. Gavin, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from September 1974 to 
September 1978 and from August 1981 to March 1983.  This 
appeal arises from an October 1996 rating decision of the 
Roanoke, Virginia, Regional Office (RO).  In this decision, 
the RO awarded the veteran nonservice-connected pension due 
to his psychiatric disability.  This award was made effective 
from May 19, 1995.  The veteran appealed the effective date 
of this award.

Effective January 1998, the veteran was paid service-
connected disability compensation as the greater benefit.


REMAND

The veteran has contended that he is entitled to an earlier 
effective date for the award of his nonservice-connected 
pension, back to 1991.  He claimed that since that year he 
had been unemployable due to his psychiatric disability.  The 
RO has consistently denied his claim for an earlier effective 
date on the basis that he had not filed a claim for a 
nonservice-connected pension prior to 1995.

In June 1989, the veteran submitted a letter to the RO that 
indicated his desire to file for a U. S. Department of 
Veterans Affairs "disability claim."  He claimed that he 
currently suffered with a psychiatric disability.  The 
veteran specifically noted that "I am unable to keep a 
steady job due to this condition and this condition only."  
He requested that the RO provide him the proper form on which 
to file a claim.

A VA Form 21-526 (Veteran's Application for Compensation or 
Pension) was received from the veteran in September 1989.  
His claimed disabilities were manic depression and bipolar 
disorder.  He reported that he had last worked in early 
December 1988 and was currently unemployed.  By rating 
decisions of September 1989 and March 1990, the RO denied 
service connection for the veteran's psychiatric disability.  
These decisions failed to discuss if the veteran was entitled 
to a VA disability pension.  The RO's decisions were affirmed 
by the Board of Veterans' Appeals (Board) decision issued in 
June 1991.

In late April 1994, the veteran submitted a written statement 
to the RO in which he requested that his claim for service 
connection for a psychiatric disability be reopened.  This 
claim was denied in a rating decision of September 1994.  On 
May 19, 1995, a letter was received from the veteran's U. S. 
Senator with an attached letter from the veteran.  In his 
letter, the veteran asserted that he was totally and 
permanently disabled.  He noted that "I am unable to work or 
keep a job."  A letter from the veteran's private 
psychiatrist was received by the RO in April 1995.  This 
letter opined that the veteran was totally and permanently 
disabled due to his mental illness.  

By rating decision of September 1995, the RO denied both 
service connection for a psychiatric disability and 
entitlement to a nonservice-connected disability pension.  
The veteran received a VA psychiatric examination in November 
1995.  It was opined that at the current time the veteran 
would have difficulty seeking employment and that it did not 
appear that the veteran would be productive.  By rating 
decision of October 1996, the RO granted the veteran 
nonservice-connected pension due to his psychiatric 
disability.  This award was made effective from May 19, 1995.  
The veteran appealed this effective date and claimed that he 
should be granted an effective date sometime in 1991 when he 
was awarded Social Security Administration (SSA) disability 
benefits.  In subsequent supplemental statements of the case 
(SSOC) the RO denied an earlier effective date on the basis 
that the veteran had not filed a claim for a VA pension until 
May 1995.

According to 38 C.F.R. § 3.150 (1998), a claim for VA 
compensation may be interpreted as a claim for VA pension.  
Under the circumstances noted above, it appears that the 
veteran may have filed a claim for VA pension as early as 
June 1989.  The provisions of 38 C.F.R. § 3.400 (1998) 
provide that the effective date of a claim for VA pension 
will be the date the claim was received or the date 
entitlement arose, whichever is later.  

A review of the claims file indicates that the veteran has 
had several incidents of psychiatric treatment and 
hospitalizations since June 1989 that are not of record.  He 
has also claimed to have been awarded SSA disability benefits 
sometime in the early 1990's.  This SSA decision and its 
underlying records are also not contained in the claims file.  
A review of the claims file also reveals vague statements 
about the veteran's employment history since June 1989.  He 
claimed that he worked as a janitor for only a few weeks and 
in another incident, reported that he had worked as an 
aircraft mechanic for approximately one year.  Without more 
detailed medical and employment evidence, it is impossible 
for the undersigned to determine when the veteran was 
entitled to VA disability pension prior to May 19, 1995.

Under the circumstances, the case is REMANDED to the RO for 
the following action:

1.  The RO should appropriately contact 
the veteran and request him to provide 
the names and addresses of all healthcare 
providers who have treated his 
psychiatric disability from June 1989 to 
the present time.  The veteran should be 
requested to sign and submit appropriate 
forms giving his consent for the release 
to the VA of any private medical records.  
The RO should specifically request a 
signed release form for the following 
physicians/facilities:

>Dr. Gardner
	Virginia Baptist Hospital
	Lynchburg, Virginia 

>Dr. Wayne Sloop
	Timberlake Road 
	Lynchburg, Virginia 24501

>L. Martin Harris, M.D.
Crossroads Community Services 
Board
P. O. Drawer 248
Farmville, Virginia 23901-0371

>Ginter Hall South
	11300 Mall Drive Court
	Richmond, Virginia 23235

When the above requested information and 
consent forms are received, the RO should 
contact the named facilities and/or 
physicians and request them to furnish 
legible copies of all records of 
treatment.  Treatment records from any 
identified VA facility should also be 
obtained.  The RO should specifically 
request legible copies of all treatment 
records from the VA Medical Centers in 
Richmond, Virginia, and Salem, Virginia.  
Once obtained, all records must be 
associated with the claims folder.

2.  The RO should appropriately contact 
the veteran and request that he provide a 
copy of the SSA decision that awarded him 
disability benefits.  The RO should 
directly contact the appropriate SSA 
office and request a copy of its decision 
awarding the veteran his disability 
benefits and all underlying evidence, 
including any hearing transcript, used in 
the decision.  All material received from 
this request should be made part of the 
claims file.

3.  The RO should appropriately contact 
the veteran and request that he provided 
a detailed history of his employment 
since June 1989.  This information should 
include the names and addresses of his 
employers and his dates of employment.  
The noted employers should then be 
contacted and requested to verify the 
veteran's dates of employment and reasons 
for termination.  All responses received 
should be associated with the claims 
file.

4.  Following completion of this action, 
the RO should review the evidence and 
determine whether the veteran's claim for 
an earlier effective date for his 
nonservice-connected VA disability 
pension may now be granted.  If the RO's 
decision remains adverse to the veteran, 
then a SSOC should be issued to the 
veteran and his representative.  They 
should be given an appropriate time in 
which to respond.  Thereafter, subject to 
current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no further action until he is informed.  
The purpose of this REMAND is to obtain additional medical 
information.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

